     Case 2:17-cv-07633-PA-JC Document 32 Filed 02/09/21 Page 1 of 1 Page ID #:1316



 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    SHAWN MICHAEL TOMS,                   ) Case No. 2:17-cv-07633-PA-JC
                                            )
13                                          )
                           Petitioner,      )
14                                          ) JUDGMENT
                    v.                      )
15                                          )
                                            )
16    T. FOSS, Warden,                      )
                                            )
17                                          )
                     Respondent.            )
18 ______________________________
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22 in State Custody is denied and this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.
24 DATED: February 9, 2021
25
26                                  ____
                                    __ ________
                                              _____________
                                                          ________
                                                                 ___________
                                    _______________________________________
27                                        ANDERRSON
                                    PERCY ANDERSON
28                                  UNITED STATE
                                               ES DISTRICT JUDGE
                                           STATES
